Case: 15-60620        Document: 00513530667           Page: 1     Date Filed: 06/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit
                                      No. 15-60620                                     FILED
                                    Summary Calendar                                June 2, 2016
                                                                                  Lyle W. Cayce
                                                                                       Clerk
YULIYA SEROVA,

                                                    Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                    Respondent


                         Petition for Review of an Order of the
                            Board of Immigration Appeals
                                 BIA No. A055 672 376


Before SMITH, BENAVIDES and HAYNES, Circuit Judges.
PER CURIAM: *
       Yuliya Serova, a native and citizen of Russia, petitions this court for
review of a decision of the Board of Immigration Appeals (BIA) denying her
motion for reconsideration of its order affirming an immigration judge’s (IJ)
decision dismissing her appeal. 1 In her motion for reconsideration, Serova


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1 We note that our review is limited to the BIA’s August 6, 2015, decision denying
Serova’s motion for reconsideration. Serova had 30 days after the BIA’s denial of her petition
to appeal that decision, see 8 U.S.C. § 1252(b)(1), and she failed to do so. Therefore, this court
is without jurisdiction to consider Serova’s substantive claims for relief under the
    Case: 15-60620      Document: 00513530667        Page: 2    Date Filed: 06/02/2016


                                    No. 15-60620

claimed that the IJ had failed to make certain factual findings that the BIA
had required in a previous remand. The BIA denied her motion on the grounds
that Serova, in her motion for reconsideration, raised largely the same
arguments that the BIA had considered and rejected on appeal. Because the
BIA found no error in the IJ’s fact finding, and her argument constituted a
mere disagreement with the BIA’s prior holding on appeal, the BIA denied
Serova’s motion for consideration.
      On appeal, Serova argues that the BIA abused its discretion in denying
her motion for reconsideration. Serova avers that the BIA’s initial remand
opinion “made it clear that more fact-finding was necessary.” Serova claims
that the IJ’s decision after remand was virtually the same as the IJ’s first
decision and merely consisted of “singular statements” that Serova was
ineligible for relief. Thus, Serova contends that, because the IJ did not make
the findings required by the BIA’s remand decision, the BIA committed error
by failing to remand the proceedings a second time.
      A motion to reconsider “shall specify the errors of law or fact in the
previous order and shall be supported by pertinent authority.”                8 U.S.C.
§ 1229a(c)(6)(C); 8 C.F.R. § 1003.2(b)(1); see Zhao v. Gonzales, 404 F.3d 295,
301 (5th Cir. 2005) (stating that a motion for reconsideration fails if it does not
“identify a change in the law, a misapplication of the law, or an aspect of the
case that the BIA overlooked”). We review a denial of a motion to reconsider
under the highly deferential abuse of discretion standard. Singh v. Gonzales,
436 F.3d 484, 487 (5th Cir. 2006). Under the abuse of discretion standard, we
must uphold the BIA’s denial of a motion to reconsider unless the denial is
“capricious, racially invidious, utterly without foundation in the evidence, or


Immigration and Nationality Act, §§ 1158 and 1231(b)(3), and the Convention Against
Torture, 8 C.F.R. § 1208.16. See Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir.
2003).


                                           2
    Case: 15-60620     Document: 00513530667     Page: 3   Date Filed: 06/02/2016


                                  No. 15-60620

otherwise so irrational that it is arbitrary rather than the result of any
perceptible rational approach.” Id. (citation and internal quotation marks
omitted).
      In this case, the BIA did not abuse its discretion in denying Serova’s
motion to reconsider.     We agree with the BIA that Serova’s motion to
reconsider raised the same argument that she had previously raised on appeal
to the BIA. Thus, Serova’s motion for reconsideration did not present any
“errors of law or fact” in the BIA’s decision, as is required by § 1229a(c)(6)(C),
that the BIA had not already considered and rejected. Because Serova’s motion
to reconsider only recycled the argument that she raised on appeal concerning
the IJ’s purported error, the BIA correctly found that her motion merely
represented a disagreement with the BIA’s prior decision.                Such a
disagreement does not establish the requisite grounds for a motion to
reconsider. See Matter of O-S-G-, 24 I. & N. Dec. 56, 58 (BIA 2006) (holding
that “a motion to reconsider is not a process by which a party may submit, in
essence, the same brief presented on appeal and seek reconsideration by
generally alleging error in the prior Board decision”); see also Omari v. Holder,
562 F.3d 314, 319 (5th Cir. 2009) (citing O-S-G- approvingly).
      Because Serova’s motion merely recycles the same argument that she
made on appeal, and there is nothing to indicate—and Serova does not even
argue—that the BIA’s decision was arbitrary, capricious, racially invidious or
otherwise discriminatory, Singh, 436 F.3d at 487, the BIA did not abuse its
discretion in denying the motion. Accordingly, Serova’s petition for review of
the BIA’s decision is DENIED.




                                        3